Citation Nr: 0306053	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-02 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran retired in July 1971 after more than 20 years of 
active service.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals from 
rating decisions by the RO in Albuquerque, New Mexico, in 
October 1996 and the RO in Phoenix, Arizona in June 1998 that 
denied service connection for the cause of the veteran's 
death.  In April 1998 the appellant appeared and gave 
testimony at a hearing before a hearing officer at the 
Albuquerque RO.  A transcript of this hearing is of record.  
In March 2001 the appellant appeared and gave testimony at a 
hearing in Washington DS.C. before the undersigned Board 
member.  A transcript of this hearing is also of record.  
This case was submitted to a VA physician for a medical 
expert opinion in June 2001 and was again submitted to 
another VA physician for a further such opinion in May 2002.  


FINDINGS OF FACT

1.  The veteran's death was due to cardiopulmonary arrest 
with pulmonary embolus, acute tubular necrosis and acute 
transformation leukemia listed as underlying causes of death.  

2.  The veteran's fatal leukemia was the result of his 
exposure to benzene while arming aircraft during active 
service.



CONCLUSION OF LAW

The leukemia which contributed to the veteran's death was the 
result of active service 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§  3.102,  3.303(d),  3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

I.	Factual Basis 

The record reveals that, during the veteran's active service 
in the U.S. Air Force, his military occupation specialties 
include that of weapons maintenance supervisor (armorer).

The veteran's service medical records, including his July 
1951 examination prior to service entrance and his December 
1970 examination prior to retirement from service contain no 
complaints, findings, or diagnoses indicative of any of the 
conditions and disorders that caused or contributed to his 
death.  

Records from a military medical facility show two 
hospitalizations in August 1996 for the treatment of 
exertional angina associated with shortness of breath.  An 
electrocardiogram performed during the first hospitalization 
showed findings compatible with a myocardial anterior wall 
ischemia/injury pattern.  A cardiac catheterization revealed 
no obstructive disease and a treadmill study showed no 
significant exercise induced arrhythmias with fair exercise 
tolerance.  

At the time of the veteran's second hospitalization to the 
military hospital in August 1996 it was believed that 
congestive heart failure due to ischemic cardiomyopathy was 
causing complaints of extreme shortness of breath.  A 
possible pulmonary embolus was also high on the problem list.  
The veteran was also noted to have a history of aerogenic 
myeloid metaplasia that was believed to be under 
transformation to acute leukemia.  This diagnosis was 
confirmed by bone marrow biopsy and his prognosis was thought 
to be terminal.  

The veteran also showed evidence of tubular necrosis and this 
was confirmed by the nephrology service.  Once formal 
diagnostic work-up was completed the veteran was informed of 
his terminal prognosis.  He and his family decided that no 
heroic measures should be performed.  On August 18. 1996, the 
veteran experienced increasing respiratory difficulty and 
hypotension.  He entered electrical mechanical disassociation 
with no palpable pulses and no heart sounds on ausculatation.  
The veteran was thereupon pronounced dead.  The immediate 
cause of death was thought to be from cardiorespiratory 
failure.  Illnesses leading to his demise included acute 
leukemia, and pulmonary embolism.  Right ventricular 
dysfunction secondary to increased stress placed on the right 
side of the heart was also noted and this was considered 
secondary to a pulmonary embolism and increased vascular 
pressure.   

The veteran's death certificate shows that he died in August 
1996, at the age of 65, due to cardiopulmonary arrest with 
pulmonary embolus, acute tubular necrosis and acute 
transformation leukemia listed as underlying causes of death.  

A VA physician reviewed the veteran's clinical records in 
August 2001.  After the review of the record, it was the 
physician's opinion, in pertinent part, that the most likely 
cause of the veteran's death was a rapid change into a deadly 
form of leukemia.  

In January 2002 the appellant submitted an excerpt from an 
article that discussed the relationship between exposure to 
benzene and the development of leukemia.  

In a March 2003 statement, a VA physician reported that he 
had reviewed the veteran's claims file.  He opined that it 
was at least as likely as not that the veteran's fatal 
leukemia was the result of his exposure to benzene during 
service.  

II.  Legal Analysis

In order for service connection for the cause of the 
veteran's death to be warranted, the evidence must 
demonstrate that a service-connected disability either caused 
or contributed substantially and materially to the veteran's 
death.  For a service-connected disability to be the cause of 
the veteran's death it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, a 
causal connection must be shown.  38 U.S.C.A.§ 1310; 
38 C.F.R.§ 3.312.  

The veteran's death certificate indicates that the veteran's 
death was the result of cardiorespiratory arrest and 
pulmonary embolus, acute tubular necrosis, and acute 
transformational leukemia were listed as significant 
conditions contributing to death.  No disability which had 
been previously service connected was identified as a primary 
or contributory cause of death.

It should also be pointed out that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A.§ 1110 
(West 1991 & Supp. 2002).  Service connection may be granted 
for cancer if the evidence shows that such was manifested to 
a compensable degree within the first post-service year.  38 
C.F.R. §§ 3.307, 3.309(1998).  Service connection may be 
granted for a disease diagnosed after service when the 
evidence indicates that such disease was incurred during 
service.  38 C.F.R. § 3.303(d) (2002).

The records also show that the veteran's duties during his 
military service in the Air Force involved the maintenance 
and installation of armaments for jet aircraft.  Such duties 
would have been consistent with exposure to jet fuel and 
possibly other substance containing benzene.  As noted above, 
a VA physician has opined that it was at least as likely as 
not that the veteran's exposure to benzene during military 
service precipitated the leukemia that was a factor in his 
death. 

In view of the above, the Board concludes that the evidence 
is in favor of a finding that the veteran's fatal leukemia 
developed as a result of service.  Since that is the case, 
service connection for the cause of the veteran's death is 
granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.   



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

